Citation Nr: 0822621	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
arthroscopy of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee osteoarthritis.

3.  Entitlement to an initial evaluation in excess of 30 
percent for right knee femoral nerve palsy.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

5.  Entitlement to an effective date prior to January 27, 
2007, for an award of a total disability rating based on 
individual unemployability.




REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1965 
to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to an effective date prior to 
January 27, 2007, for an award of a total disability rating 
based on individual unemployability (TDIU) is addressed in 
the remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In January 2008, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to an increased evaluation for status 
post arthroscopy of the right knee.

2.  In January 2008, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to an initial evaluation in excess of 10 
percent for right knee osteoarthritis.

3.  In January 2008, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to an initial evaluation in excess of 30 
percent for right knee femoral nerve palsy.

4.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested depression, sleep difficulty, flashbacks, dreams 
and nightmares, concentration difficulty, self-isolation, 
anger, startle response, and hypervigilance.  The evidence 
also demonstrated normal speech, thought processes, 
communication, memory, grooming, and hygiene, and no suicidal 
and homicidal ideations, hallucinations, delusions, or panic 
attacks.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an increased 
evaluation for status post arthroscopy of the right knee have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2007).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial 
evaluation in excess of 10 percent for right knee 
osteoarthritis have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial 
evaluation in excess of 30 percent for right knee femoral 
nerve palsy have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).

4.  The criteria for an increased evaluation for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of right knee issues

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 7105.  A substantive appeal may be 
withdrawn in writing, at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal 
may be made by the veteran or his authorized representative.  
38 C.F.R. § 20.204(a).

By an October 2004 rating decision, the RO denied an 
increased evaluation for status post right knee arthroscopy 
and continued the 20 percent evaluation.  The RO also 
assigned a separate evaluation for right knee osteoarthritis 
and assigned a 10 percent evaluation, effective March 1, 
2004.  In September 2005, the veteran filed a notice of 
disagreement regarding the right knee evaluations.  In April 
2006, the RO issued a statement of the case (SOC) continuing 
the right knee evaluations.  In June 2006, the veteran 
perfected the appeal.  38 C.F.R. § 20.202.  In an October 
2006 supplemental SOC, the RO continued the 2 right knee 
evaluations.  In a November 2007 rating decision, the RO 
assigned an additional separate evaluation for the right knee 
- right knee femoral nerve palsy, and assigned a 30 percent 
evaluation.  In a November 2007 supplemental SOC, the RO 
continued the 3 right knee disability evaluations.  

In a January 2008 statement, the veteran withdrew the appeal 
as to all 3 right knee issues.  This is sufficient to 
withdraw the issues on appeal.  38 C.F.R. § 20.204(b)(1).  No 
allegation of error of fact or law thus remains before the 
Board for consideration with regard to these issues.  38 
C.F.R. § 20.204(c).  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issues of 
entitlement to increased evaluations for right knee status-
post arthroscopy, osteoarthritis, and femoral nerve palsy.

Increased evaluation for PTSD

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claim, a June 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because he was so notified in a 
June 2006 letter that was followed by readjudication of the 
issue in October 2006 and November 2007 supplemental SOCs.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).

The letter also did not notify the veteran that he must 
submit, or request that VA obtain, evidence of the worsening 
of his disability to include the effects on employment and 
daily life, the specific requirements to obtain higher 
ratings under the PTSD diagnostic code, and notice of the 
different types of evidence available to demonstrate the 
above.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  But 
there is no prejudice to the veteran because he was so 
notified in the April 2006 SOC, he was represented by an 
attorney throughout the proceedings, and the issue was 
readjudicated in subsequent October 2006 and November 2007 
supplemental SOCs.  Vazquez-Flores, 22 Vet. App. 37; see also 
Prickett, 20 Vet. App. at 376.  The June 2004 letter also 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By an August 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
March 23, 2001.  In March 2004, the veteran filed a claim for 
entitlement to an increased evaluation.  In an October 2004 
rating decision, the RO assigned a 30 percent evaluation 
under, effective March 1, 2004.  In September 2005, the 
veteran filed a notice of disagreement regarding the 
evaluation.  The RO issued an SOC in April 2006.  In June 
2006, the veteran filed a substantive appeal.

In an April 2003 VA medical record, the veteran was alert and 
oriented to time, person, and place.  In a May 2003 VA 
record, the veteran denied depression and suicidal or 
homicidal feelings.  In a May 2004 VA record, the veteran 
reported that in the past month, he had not felt depressed or 
suicidal and homicidal feelings.  

In a July 2004 VA PTSD examination, the veteran reported 
depression, flashbacks, cold sweats, severe sleep difficulty, 
and dreams and nightmares that focused on a particular 
incident in Vietnam.  The veteran also reported difficulty 
expressing feelings, self-isolation, and that he was easily 
angered.  The veteran denied suicide attempts and thoughts, 
delusions, and current hallucinations.  He stated that he 
visited with friends at the local veterans' center 4 to 5 
times per week, that he did not socialize with non-veterans, 
and that he and his wife were not involved in many joint 
activities.  He had not worked since November 2002 due to a 
shoulder injury.  The veteran reported that his first wife 
died in 1990 after 26 years of marriage, and that he had one 
daughter and 2 stepchildren from that marriage.  Since he 
remarried he saw very little of his stepchildren.  He 
remarried in 1992 and they had one child together and 5 
stepchildren.  Currently, the veteran's daughter from the 
second marriage and 2 stepchildren live with him.  He stated 
that he had a reasonable relationship with his daughter from 
his first marriage and that he talked to her every few weeks.  
He had one close friend with whom he visited Kokomo or 
Indianapolis once per month.  

Upon examination, the veteran was oriented to time, person, 
and place and was neatly dressed.  There was average 
intelligence, relevant and coherent speech, and no impairment 
of thought process or communication, inappropriate behaviors, 
or difficulty with short or long term memory.  There was some 
concentration difficulty.  The veteran denied, and there was 
no evidence of, ritualistic behavior or obsessive thoughts or 
behavior, panic attacks, and impairment of impulse control.  
The veteran reported anxiety when he was closed in and was 
nervous with the evaluation because he was in a room with 
closed door.  The examiner noted that the veteran used 
substance abuse to self-medicate his PTSD symptoms.  The 
diagnosis was mild chronic PTSD.  The Global Assessment of 
Functioning (GAF) score was 60, which included PTSD and 
substance abuse, and contemplates moderate symptoms, for 
example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co-workers.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) 
(DSM-IV).  The examiner found a guarded prognosis.  

In May and July 2005 VA medical records, the veteran was 
oriented to time, person, and place.  The veteran denied 
feeling depression and suicidal ideations.  

A July 2005 private psychological evaluation was conducted.  
The veteran reported daily intrusive thoughts, nightmares, 
daily flashbacks, depression, sleep difficulty, periodic 
concentration difficulty, constant hypervigilance, 
exaggerated startle response, avoidance, and periodic anger 
outbursts.  He stated that he didn't talk about his 
experiences with anyone and kept his feelings inside.  He was 
active in the veterans' center, but didn't go to veterans 
reunions.  He stated that he no longer enjoyed hunting and 
felt detached and estranged from others, but had no sense of 
a foreshortened future.  The veteran reported that he saw his 
extended family once per year.  He reported a great 
relationship with his daughter from his first marriage, his 
current wife, and his youngest daughter.  The veteran 
reported that he did not work due to a shoulder injury.  Upon 
examination, the veteran was highly anxious and had memory 
difficulties.  The examiner opined that the veteran's PTSD 
problems alone cause him to be unable to work.  The examiner 
determined that the veteran appeared older than his stated 
age.  The diagnosis was chronic and severe PTSD.  The current 
GAF score was 45, which signifies serious symptoms, for 
example suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  See DSM-IV at 46-47.  The examiner 
noted that over the last year the highest score was 40, which 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  See DSM-IV at 46-
47.

In December 2005 VA medical records, the veteran was alert 
and oriented to time person, and place.  In July 2006 VA 
records, the veteran was oriented to time person, and place, 
and denied feeling depression and suicidal ideations.  He 
reported that in the last month, there were no nightmares, 
but there was a startle response, watchfulness, and avoidance 
of reminders and thoughts of Vietnam.  The veteran stated 
that he did not feel numb or detached from others.  

In December 2006, a VA PTSD examination was conducted.  The 
veteran reported occasional flashbacks and decreased sleep.  
He reported he had not worked in the last year due to his 
shoulder injury.  The veteran reported that he was close to 
his youngest daughter and stepdaughters.  He also stated he 
had a positive relationship with his 2 brothers and talked to 
them or saw them 1 to 3 times per year.  He stated he was 
close to his sister and talked to her 4 to 5 times per year.  
He had several friends at the veterans' center and was close 
to his neighbors whom he had known for 30 years.  The veteran 
enjoyed woodworking, fishing, and boating, and recently 
helped a friend build a deck.  He helped out with chores and 
minor home improvements.  The veteran had a history of severe 
substance abuse.  The veteran denied any history of 
assaultive or violence or suicide attempts.  Upon 
examination, the veteran was alert and oriented with average 
grooming and hygiene.  He maintained average eye contact, 
established appropriate rapport, and displayed no 
inappropriate behavior.  There was average memory, 
concentration, insight, judgment, and comprehension, and 
normal speech that was logical, relevant, coherent, and goal-
directed.  The veteran denied hallucinations, delusions, 
thought or communication disorders, panic attacks or panic 
like symptoms, and obsessive or ritualistic behaviors.  The 
veteran displayed no inappropriate behaviors, depression, or 
anxiety.  The veteran was able to conduct his activities of 
daily living.  The examiner assigned a GAF score of 67 which 
reflects some mild symptoms, for example depressed mood and 
mild insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
DSM-IV at 46-47.  The prognosis was good.  

In February 2007 VA medical record, the veteran denied 
depression.  The veteran was alert and oriented.  In 
September 2007 VA records, the veteran reported that in the 
past month, he had had nightmares, was on guard, watchful, 
and was easily startled, and avoided reminders of Vietnam and 
thinking of Vietnam.  The veteran stated that he felt numb 
and detached from others.  Upon examination, he was alert and 
oriented.  

At the March 2008 Board hearing, the veteran testified that 
outside of veterans, he did not have a social life.  He 
stated that he self-isolated because he was very 
argumentative.  He stated that he snapped at his daughter and 
had angry outbursts.  He stated that it was difficult to talk 
about these things and he often minimized his feelings.  He 
stated that when he was working sometimes he just wouldn't go 
in because he didn't feel like being around people.  The 
veteran's wife testified that they had to walk on eggshells 
to avoid making him angry.  She stated that when he was 
working about 4 to 5 times per month he would leave, but not 
go to work, and then come back home and go to bed.  

The current 30 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as:  
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, recent events.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence of record does not 
support an evaluation in excess of 30 percent for the 
veteran's PTSD.  First, the veteran's GAF scores ranged from 
40 to 67.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health - illness."  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score 
is highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In July 
2004, the veteran's GAF score was 60, which reflects moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  In July 2005, the GAF score was 45, 
which reflects serious symptoms or any serious impairment in 
social, occupational, or school functioning.  It was noted 
that the prior year GAF score was 40, which reflects some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  In December 2006, 
the GAF score was 67 which signifies mild symptoms or some 
difficulty in social, occupational, or school functioning.  
Although the GAF scores of 40 and 45 indicated serious or 
severe PTSD symptomatology, the information elicited in the 
July 2005 evaluation does not support the scores:  the 
evidence did not demonstrate suicidal ideations, obsessional 
rituals, having no friends, the inability to keep a job, or 
impairment in reality testing, communication, judgment, or 
thinking.  Taken together, the GAF scores indicate PTSD with 
moderate symptomatology.  

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
Board finds that the medical evidence of record does not 
support an increased evaluation.  The veteran consistently 
reported depression, sleep difficulty, flashbacks, dreams and 
nightmares, concentration difficulty, self-isolation, anger, 
a startle response, and hypervigilance.  The veteran 
consistently denied suicidal and homicidal ideations, 
hallucinations, delusions, and panic attacks or symptoms.  
The objective medical evidence of record consistently 
demonstrated normal speech, thought process, communication, 
memory, and grooming and hygiene.  The veteran demonstrated 
that he was able to maintain relationships with his immediate 
and extended family and maintain some friendships with fellow 
veterans and neighbors.  Thus, the evidence shows that PTSD 
is manifested by some social and occupational impairment, but 
is not manifested by impairment with reduced reliability and 
productivity due to abnormal speech, panic attacks, 
comprehension difficulty, memory impairment, or impaired 
thought processes.  Accordingly, a 50 percent evaluation is 
not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(holding that a 50 percent evaluation is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).

The veteran and his representative specifically request the 
assignment of a 70 percent evaluation.  But a 70 percent 
evaluation is not warranted at any time during the pertinent 
time period.  The evidence does not demonstrate deficiencies 
in the areas of judgment or thinking, and does not indicated 
suicidal ideations, obsessional rituals, illogical or 
irrelevant speech, near continuous panic or depression, 
impaired impulse control, spatial disorientation, or neglect 
of hygiene.  Moreover, the veteran is able to conduct his own 
activities of daily living, and has difficulty, but not an 
inability, in establishing and maintaining relationships.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (holding that a 
70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships).

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 30 percent is provided for certain 
manifestations of the service-connected PTSD but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, there is no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization and marked interference of employment has not 
been shown due to PTSD.  Although the veteran and his wife 
stated that he used to skip work once per week due to his 
PTSD symptoms, the record does not reflect any marked 
interference with his prior employment.  In the absence of 
any additional factors, the RO's failure to consider referral 
of this issue for consideration of an extraschedular rating 
or failure to document its consideration did not prejudice 
the veteran.  

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 30 percent for PTSD 
at any time during the period pertinent to this appeal.  38 
U.S.C.A. 5110 (West 2002 & Supp. 2007); see also Hart, 21 
Vet. App. 505.  Finally, in reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim of entitlement to an increased evaluation for 
status post arthroscopy of the right knee is dismissed.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for right knee osteoarthrits is dismissed.

The claim of entitlement to an initial evaluation in excess 
of 30 percent for right knee femoral nerve palsy is 
dismissed.

An increased evaluation for PTSD is denied.


REMAND

With respect to the issue of entitlement to an effective date 
prior to January 27, 2007, for the award of TDIU, the appeal 
must be remanded for the issuance of an SOC.  When a notice 
of disagreement has been filed, the RO must issue an SOC.  
Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting 
that the filing of a notice of disagreement initiates the 
appeal process and requires VA to issue a statement of the 
case).  In a November 2007 rating decision, the RO granted 
TDIU, effective January 27, 2007.  In December 2007, the 
veteran filed a notice of disagreement alleging entitlement 
to an effective date earlier than January 27, 2007.  The RO 
did not issue an SOC.  The Board is, therefore, obligated to 
remand this issue.

Accordingly, the case is remanded for the following action:

1.  The RO must issue of an SOC on the 
issue of entitlement to an effective date 
prior to January 27, 2007 for the award of 
TDIU.  The RO must remind the veteran that 
to vest the Board with jurisdiction over 
this issue, a timely substantive appeal to 
an adverse SOC must be filed.  338 C.F.R. 
§ 20.202 (2007).

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental SOC must be provided to the 
veteran and his representative.  After the 
veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


